Appellant again offers herein propositions which were written upon in our original opinion, and which we think were there properly decided.
He further urges that the court was in error in its charge to the jury, as shown by his objections to the court's charge, as follows: "The defendant objects to the two paragraphs of the court's charge wherein the court instructs the jury if a settlement was made with Bill Forney to acquit the defendant, *Page 390 
because the court does not instruct the jury that if they had a reasonable doubt that they should give the defendant the benefit of the doubt."
While such objected to charge may have been inaptly worded in the first portion thereof in that it might be contended that the court required the jury to have believed beyond a reasonable doubt that certain moneys belonging to Bill Forney came into defendant's possession, and that thereafter a full and complete settlement was made with Bill Forney, such would be but a strained construction of the entire paragraph, because the court immediately thereafter did apply the doctrine of reasonable doubt to the acceptance of such settlement by Forney, and to appellant's right to an acquittal based thereon.
Again we find practically the same defense charged upon by the trial court in the preceding paragraph of such charge, as follows: "If you believe from the evidence, or if you have a reasonable doubt thereof, that the defendant received certain monies as agent and attorney in fact of said Bill Forney, and thereafter paid or delivered to said Bill Forney the amounts due him therefor, after deduction of advances and expenses, if any, paid by the said defendant to the said Bill Forney or for his benefit, then you will acquit the defendant and say by your verdict not guilty."
We also note that the court's charge also embodies a paragraph applying the doctrine of reasonable doubt to the whole case.
The objections of appellant to the paragraph in the court's charge first above discussed are vague and indefinite, and while same might have properly applied to a portion of the paragraph, it would not apply to a major portion thereof, and is so general that we think it fails to point out the particular point claimed to have been erroneous. We think the objection is too general and not sufficient to call the court's attention to any alleged error in his charge. See Boss v. State, 134 Tex.Crim. Rep.; Clinton v. State,  104 S.W.2d 39; Crabtree v. State, 127 S.W.2d 906.
The remaining matters contained in the motion have been discussed in the original opinion, to which ruling we still adhere.
The motion is overruled. *Page 391